NOTICE: NOT FOR PUBLICATION.
       UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT
          PRECEDENTIAL AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
            ARIZONA COURT OF APPEALS
                                DIVISION ONE


                      STATE OF ARIZONA, Appellee,

                                       v.

                  RAYMOND EARL MAYES, Appellant.

Nos. 1 CA-CR 14-0371, 1 CA-CR 14-0378, 1 CA-CR 14-0379 (Consolidated)
                          FILED 2-3-2015


          Appeal from the Superior Court in Maricopa County
                       No. CR2012-030197-001
                         CR2012-161943-001
                         CR2013-433938-001

                 The Honorable Teresa A. Sanders, Judge

                                 AFFIRMED


                                  COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Spencer D. Heffel
Counsel for Appellant
                             STATE v. MAYES
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Andrew W. Gould delivered the decision of the Court, in which
Judge Margaret H. Downie and Judge Samuel A. Thumma joined.


G O U L D, Judge

¶1             Raymond Earl Mayes (“Mayes”) appeals from his convictions
and sentences in three cases consolidated for appeal. Mayes’ counsel filed
a brief in accordance with Anders v. California, 386 U.S. 738 (1967), and State
v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969), advising this court that after a
search of the entire appellate record, no arguable ground exists for reversal.
Mayes was granted leave to file a supplemental brief in propria persona on
or before December 8, 2014, and did not do so.

¶2             Our obligation in this appeal is to review “the entire record
for reversible error.” State v. Clark, 196 Ariz. 530, 537, ¶ 30, 2 P.3d 89, 96
(App. 1999). We have jurisdiction pursuant to Article 6, Section 9, of the
Arizona Constitution and Arizona Revised Statutes (“A.R.S.”) sections 12-
120.21(A)(1), 13-4031 and 13-4033(A)(1) (West 2015).1 Finding no reversible
error, we affirm.

                       Facts and Procedural History2

¶3           In December 2012, Mayes was charged in two separate cases.
In Maricopa County Superior Court Case No. CR2012-030197-001 SE (“Case
No. CR12-030197”), Mayes was charged with one count of unlawful
copying or sale of sounds from recording devices, a class three felony and
one count of possession of narcotic drugs, a class four felony. Mayes
eventually pled guilty to one count of facilitation to commit unlawful




1      Unless otherwise specified, we cite to the current version of the
applicable statutes because no revisions material to this decision have
occurred.

2      We view the evidence in the light most favorable to sustaining the
convictions and resulting sentences. See State v. Guerra, 161 Ariz. 289, 293,
778 P.2d 1185, 1189 (1989)


                                      2
                            STATE v. MAYES
                           Decision of the Court

copying or sale of sounds from recording devices and one count of
possession of drug paraphernalia, both class six undesignated felonies.

¶4           In Mayes’ second case, Maricopa County Superior Court Case
No. CR2012-161943-001 SE (“Case No. CR12-161943”), he was charged with
one count of possession of marijuana, and one count of possession of drug
paraphernalia, both class six felonies. Mayes pled guilty to possession of
marijuana as a class one misdemeanor and the State agreed to dismiss the
paraphernalia charge.

¶5           In January 2013, Mayes was placed on probation in both cases.
In Case No. CR12-030197, Mayes was placed on three years’ probation for
both counts. In Case No. CR12-161943, Mayes was placed on probation for
one year.

¶6            In July 2013, while Mayes was serving his probation terms, he
was indicted in Maricopa County Superior Court Case No. CR2013-433938-
001 SE (“Case No. CR13-433938”) for one count of resisting arrest, a class
six felony; assault, a class one misdemeanor; and promoting prison
contraband, a class two felony. The State alleged Mayes’ two historical
prior felony convictions in Case No. CR12-030197 for the purpose of
enhancing Mayes’ sentence. The state also alleged Mayes was on felony
probation in Case No. CR12-030197 when he committed the current
offenses.

¶7             Mayes eventually went to trial in Case No. CR13-433938. The
evidence presented at trial showed that in July of 2013, Mayes and his
girlfriend, victim M.F., got into an argument. Mayes left their apartment,
but returned early the next morning. When Mayes returned, he was
intoxicated; he began yelling outside the victim’s bedroom window, and
threw a cd case with a rock in it through her window. The victim eventually
allowed Mayes into the apartment.

¶8             Once inside, Mayes and the victim began arguing again.
When the victim tried to leave, Mayes threw her on the bed and tumbled
with her to the floor. Mayes then shoved his knee against the victim’s neck
and punched her in the ribs. Mayes continued to punch the victim in her
ribs until she said she would die if he did not stop. Mayes finally released
the victim, who then drove to a nearby gas station and called the police.

¶9           The police responded to the victim’s call and drove with her
back to the apartment to contact Mayes. An officer located Mayes and
placed him under arrest. However, when Mayes saw the victim going
through some of his belongings at the scene, he began to struggle with the


                                     3
                            STATE v. MAYES
                           Decision of the Court

officers. The officers struggled to maintain control of Mayes, and had to
force him into the back of the police car. Upon arrival at the police station,
the police discovered a small bag of marijuana in Mayes’ gym shorts.

¶10          The jury found Mayes not guilty of resisting arrest, but guilty
of assault and possession of marijuana, a lesser-included offense of
promoting prison contraband. Following the verdict, the jury determined
that Mayes was released on probation at the time he committed the subject
offenses. Additionally, the court held a hearing and determined that Mayes
had one prior felony conviction for sentencing enhancement purposes.

¶11            The court sentenced Mayes to a jail term of three months with
credit for three months’ time served on the assault conviction. As for the
possession of marijuana conviction, Mayes received a presumptive,
repetitive (one historical prior) prison sentence of 1.75 years with 303 days
credit for time served.

¶12           After Mayes was convicted of the crimes in Case No. CR13-
433938, petitions were filed to revoke Mayes’ probation terms in Case Nos.
CR12-030197 and CR12-161943. Mayes was found in automatic violation of
his probation terms based on his felony conviction in Case No. CR13-
433938. Ariz. R. Crim. P. 27.8(e). In Case No. CR12-030197, Mayes’
probation was revoked and both counts were designated felonies. He was
sentenced to concurrent, one year prison sentences on each count. In Case
No. CR12-161943, Mayes’ probation was revoked and he was sentenced to
ten days in jail. The court ordered Mayes’ sentences in Case Nos. CR12-
030197 and CR12-161943 to be served concurrently with each other, and
consecutive to Mayes’ sentence in Case No. CR13-433938. He was also
awarded 25 days credit for time served in each case.

                                 Discussion

¶13            We have read and considered counsel’s brief, searched the
entire record for reversible error and found none. Clark, 196 Ariz. at 541, ¶
49, 2 P.3d at 100. All of the proceedings were conducted in compliance with
the Arizona Rules of Criminal Procedure and substantial evidence
supported the finding of guilt. Mayes was present and represented by
counsel at all critical stages of the proceedings. At sentencing and
disposition, Mayes and his counsel were given an opportunity to speak.

¶14            The court properly revoked Mayes’ probation in Case Nos.
CR12-030197 and CR12-161943 based on his conviction for a new felony
offense in Case No. CR13-433938. A.R.S. § 13-708(C). In addition, the court



                                      4
                             STATE v. MAYES
                            Decision of the Court

correctly imposed presumptive prison terms3 in both probation cases to be
served consecutively to Case No. CR13-433938 in accordance with A.R.S. §
13-708(C). See State v. Piotrowski, 233 Ariz. 595, 599, ¶ 17, 315 P.3d 1252, 1256
(App. 2014). Given the consecutive sentences imposed however, Defendant
could not receive credit for time served on both the sentence imposed in
CR13-433938 and those imposed in CR12-030197 and CR12-161943. State v.
Cuen, 158 Ariz. 86, 87-88, 761 P.2d 160, 161-62 (App. 1988). Nonetheless,
because the State has not filed an appeal or cross-appeal on this issue, we
do not have jurisdiction to address it. State v. Dawson, 164 Ariz. 278, 286,
792 P.2d 741, 749 (1990).

¶15           Mayes was properly also sentenced to prison for his
conviction for possession of marijuana in Case No. CR13-433938 based on
his conviction for assault, a violent crime involving physical injury. A.R.S.
§§ 13-901.01(B), -901.03; State v. Givens, 206 Ariz. 186, 188, ¶ 7, 76 P.3d 457,
459 (App. 2003).

¶16           Counsel’s obligations pertaining to Mayes’ representation in
this appeal have ended. Counsel need do nothing more than inform Mayes
of the status of the appeal and his future options, unless counsel’s review
reveals an issue appropriate for submission to the Arizona Supreme Court
by petition for review. State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154,
156-57 (1984). Mayes shall have thirty days from the date of this decision
to proceed, if he so desires, with an in propria persona motion for
reconsideration or petition for review.

                               CONCLUSION

¶17           Finding no reversible error, we affirm Mayes’ convictions and
sentences.




                                      :ama



3      Mayes was eligible for incarceration for his drug convictions in Case
Nos. CR12-030197 and CR12-161943 based on his conviction for a new drug
offense in Case No. CR13-433938. A.R.S. § 13-901.01(E).


                                       5